18-10509-shl     Doc 1327       Filed 12/17/19 Entered 12/17/19 14:14:23               Main Document
                                             Pg 1 of 3


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


  In re:                                                      Chapter 11

  FIRESTAR DIAMOND, INC., et al.                              No. 18-10509 (SHL)

                          Debtors. 1                          (Jointly Administered)


  SECOND SUPPLEMENTAL DECLARATION OF ANGELA M. ALLEN IN SUPPORT OF
 THE APPLICATION AUTHORIZING THE EMPLOYMENT OF JENNER & BLOCK LLP AS
        ATTORNEYS FOR THE TRUSTEE, NUNC PRO TUNC TO JUNE 14, 2018

        I, Angela M. Allen, declare the following is true to the best of my knowledge, information,

and belief:

        1.      I am a partner in Jenner & Block LLP (“Jenner & Block” or the “Firm”), a law firm

with offices in Chicago, Illinois; New York, New York; Washington, D.C., Los Angeles, California,

and London, United Kingdom. 2 I am currently resident in Jenner & Block’s Chicago office, located

at 353 North Clark Street, Chicago, IL 60654. I am a member in good standing of the bar of the

State of Illinois, and there are no disciplinary proceedings pending against me.

        2.      I submit this second supplemental declaration (the “Second Supplemental

Declaration”) to supplement my original declaration (the “Original Declaration”) [Dkt. 234, Ex.

B] and supplemental declaration (the “First Supplemental Declaration”) [Dkt. 643] filed in

connection with the Application of the Trustee, Richard Levin, in the above-captioned jointly

administered chapter 11 cases (the “Chapter 11 Cases”) for an order approving the employment

of Jenner & Block as the Trustee’s attorneys nunc pro tunc to June 14, 2018. Unless otherwise stated

in this Supplemental Declaration, I have personal knowledge of the facts set forth herein.



1 The Debtors and the last four digits of their respective taxpayer identification numbers are as follows:

Firestar Diamond, Inc. (2729), Fantasy, Inc. (1673), and Old AJ, Inc. f/k/a A. Jaffe, Inc. (4756).
2 The London office is operated by a separate partnership, Jenner & Block London LLP, which is affiliated

with Jenner & Block.
18-10509-shl     Doc 1327      Filed 12/17/19 Entered 12/17/19 14:14:23             Main Document
                                            Pg 2 of 3


       3.      To the extent that any information disclosed herein requires subsequent

amendment or modification upon Jenner & Block’s completion of further analysis or as additional

information regarding creditors and other parties in interest becomes available, one or more

supplemental declarations will be submitted to the Court reflecting the same.

                                          Compensation

       4.      In my Original Declaration, I disclosed Jenner & Block’s billing rates in effect at

that time for matters related to these Chapter 11 Cases. I also disclosed that the billing rates are

subject to periodic adjustment to reflect economic and other conditions.

       5.      In accordance with ordinary practice, some billing rates for Jenner & Block

professionals will change effective as of January 1, 2020. The rates may have changed to due

promotion or rate increases. Jenner & Block’s billing rates that will take effect on January 1, 2020

for matters related to these Chapter 11 Cases range as follows:

                  Partners                                   $650 to $1,400
                  Counsel                                    $600 to $1,300
                  Associates                                 $510 to $880
                  Staff Attorneys                            $440 to $525
                  Discovery Attorneys                        $265 to $275
                  Paraprofessionals                          $230 to $400

       6.      The hourly rates set forth above are consistent with the rates that, effective January

1, 2020, Jenner & Block will charge other comparable clients for similar services, whether in or

outside of chapter 11, regardless of the location of the client or the court in which a matter is

pending. The hourly rates listed above are appropriate and not significantly different from (a) the

rates that Jenner & Block will charge for other similar types of representations or (b) the rates that

other counsel of similar expertise and experience would charge to do work similar to the work

Jenner & Block will perform in these Chapter 11 Cases.

       7.      Prior to the filing of this Supplemental Declaration, I discussed the rate increases

set forth above with the Trustee.

                                                  2
18-10509-shl        Doc 1327    Filed 12/17/19 Entered 12/17/19 14:14:23            Main Document
                                             Pg 3 of 3


                                          Disinterestedness

         8.    Through Jenner & Block’s client intake process, the firm has identified the

following new connections:

               a. Fidelity Investments, which is listed on the Debtors’ Schedules as a general

                     unsecured creditor, became a client of Jenner & Block on unrelated matters.

         9.    Fidelity Investments became a Jenner & Block client after I filed my Original

Declaration and First Supplemental Declaration.

         10.   Fidelity Investments is no longer a client of Jenner & Block.

         11.   Notwithstanding the foregoing and based on the information contained in the

Original Declaration and First Supplemental Declaration, I believe that I am, and each Jenner &

Block attorney is, still a “disinterested person” as that term is defined in 11 U.S.C. § 101(14); that

neither I nor any Jenner & Block attorney holds or represents any interest adverse to the Debtors’

estates; and that Jenner & Block’s attorneys do not represent in other matters parties with any

interest adverse to the Debtors’ estates, except as otherwise specified in the Original Declaration,

the First Supplemental Declaration, and this Second Supplemental Declaration. Accordingly, I

submit that Jenner & Block is not disqualified for employment by the Trustee in these chapter 11

cases.

         12.   I will amend this Second Supplemental Declaration promptly upon learning that:

(a) any of the representations herein are incorrect, or (b) there is any change of circumstance

relating thereto.

         13.   Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct to the best of my knowledge, information, and belief.

Dated: December 17, 2019,                                     /s/ Angela M. Allen
       Chicago, Illinois                                      Angela M. Allen



                                                  3
